Title: From John Adams to the President of Congress, No. 13, 4 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, March 4. 1780.. RC in John Thaxter’s hand (PCC, No. 84, I, f. 303–306). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:532–534; various American newspapers, including the Pennsylvania Gazette of 17 May and the Boston Independent Chronicle of 1 June.
     With this letter, received by Congress on 15 May, John Adams enclosed the Mercure de France of this date, which contained an account of Rodney’s victories over the Spanish on 8 and 16 Jan., and the relief of Gibraltar. Adams believed that Adm. Sir George Rodney’s success was due largely to luck and that, while providing the ministry with a momentary lift, the victories had “added very little to their Riches or their Power.” They had not dampened the volunteer movement in Ireland or the county association movement in England, nor had they provided Britain with a Channel Fleet or quieted Dutch resentment against British attacks on their commerce. Finally, he provided detailed information on French naval vessels intended for America.
    